DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
the first water box, the electromagnetic stirring device, the electromagnetic brake device, and the second water box being placed in that order from above to below at an outside surface of a long side mold plate of the mold,
	a core height H1 of the electromagnetic stirring device and a core height H2 of the electromagnetic brake device satisfying a relationship shown in the following numerical formula (101): 
                        
                            0.80
                            ≤
                             
                            
                                
                                    H
                                    1
                                
                                
                                    H
                                    2
                                
                            
                            ≤
                            2.33
                        
                    …(101), 
in combination with the rest of the limitations of claim 1.

The closest prior art is Nakajima et al. (JP 2015-027687 A, listed in the IDS filed 19 August 2020; hereinafter “Nakajima”). 
Nakajima teaches an electromagnetic stirring device (electromagnetic stirring device 2, see Fig. 1) placed above an electromagnetic brake device (electromagnetic 
the first water box, the electromagnetic stirring device, the electromagnetic brake device, and the second water box being placed in that order from above to below at an outside surface of a long side mold plate of the mold,
	a core height H1 of the electromagnetic stirring device and a core height H2 of the electromagnetic brake device satisfying a relationship shown in the following numerical formula (101): 
                        
                            0.80
                            ≤
                             
                            
                                
                                    H
                                    1
                                
                                
                                    H
                                    2
                                
                            
                            ≤
                            2.33
                        
                    …(101).

Claims 2-8: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


13 February 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735